Case: 2:20-cr-00017-MHW-NMK Doc #: 155 Filed: 07/26/21 Page: 1 of 1 PAGEID #: 407



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

 United States of America,

       V.                                          CaseNo. 2:20-cr-17(3)

                                                  Judge Michael H. Watson
 Jeffrey Mason Ford,

                                     ORDER

       There being no objections, the Court hereby adopts the Report and

 Recommendation of the Magistrate Judge, EOF No. 148, that Defendant's guilty

 plea be accepted. The Court accepts Defendant's plea of guilty to Count 3 of

 the Indictment, and he is hereby adjudged guilty on that count. The Court will

 defer the decision of whether to accept the plea agreement until the sentencing

 hearing.

       IT IS SO ORDERED.




                                      MICHAEL H. WATSON,JUDGE
                                      UNITED STATES DISTRICT COURT
